DETAILED ACTION

1.	NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement

2.	Applicant’s response 09/02/2021 to election is acknowledged.  Applicant elected Group IV, claims 17-19 and newly added claims 21-29.   
Status of claims
3.	Claims 1-29 are pending.
	Claim 17 has been amended.
	New claims 21-29 have been added. 
	Claims 17-19 and 21-29 are under examination.
	Claims 1-16 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/25/2020, 12/03/2020, 02/04/2021, 04/ 07/2021 and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Claim Objections 
5.	MPEP 2173.05(s)     Reference to Figures or Tables states that Where possible, claims are to be complete in themselves.   Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). 

MPEP: 2173 also states that claims must particularly point out and distinctly claim the Invention.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.  In claim 28, Tables 3 and 4 contain bacteria and fungi and there is no practical way of defining the invention clearly.
Applicant is requested to amend the claims to recite bacteria and fungi from tables into the claims.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 17-19 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification lacks complete deposit information for the deposit of Bacterial strain Bacillus subtilis 281, a sample of which having been deposited as KCTC 13468BP at the Korean Collection for 
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a)    during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b)    all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become non-viable or non-replicable.

1) The name and address of the depository;
2) The name and address of the depositor;
3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
5) The date of the viability test;
6) The procedures used to obtain a sample if the test is not done by the depository; and
7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

8.	Claims 17-19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims are drawn to a  method of controlling a population of pathogenic bacteria and/or fungi in a subject in need thereof, the method comprising providing to the subject an effective amount of an isolated bacterial strain Bacillus subtilis 281, a sample of which having been deposited as KCTC 13468BP at the Korean Collection for Type Cultures or a functional homolog of same, thereby controlling the population of pathogenic bacteria and/or fungi, wherein said effective amount comprises at least 106 CFU / gr powder 106 CFUs/ ml, wherein said providing is by inhalation or oral administration, wherein said isolated bacterial strain Bacillus subtilis 281 or functional homolog thereof comprises a genomic nucleic acid sequence at least 97 % identical to the nucleic acid sequence set forth in SEQ ID NO: 4, wherein said isolated microbial strain or functional homolog is purified to a level of at least 99 % , wherein said isolated bacterial strain Bacillus subtilis 281 or functional homolog exhibits: (i) growth inhibitory effects against bacteria and fungi, as shown in Tables 3 and 4, respectively; (ii) no lecithinase activity as determined by the absence of a white precipitate when the isolated bacterial strain or functional homolog of same is streaked out onto egg yolk agar and incubated for 24 h at 37 °C; and (iii) gamma hemolytic activity when streaked onto 5 % sheep blood agar and incubated for 24 h at 37 0C, wherein said isolated microbial strain is purified to a level of at least 99 %, wherein said isolated bacterial strain Bacillus subtilis 281 or functional homolog has no lecithinase activity as determined by the absence of a white precipitate when the isolated bacterial strain or functional homolog of same is streaked out onto egg yolk agar and incubated for 24 h at 37 0C, wherein said isolated bacterial strain Bacillus subtilis 281 or functional homolog exhibits gamma hemolytic activity when streaked onto 5 % sheep blood agar and incubated for 
Claims are  interpreted to encompass any  homologs of  Bacillus subtilis 281, having been deposited as KCTC 13468BP ( 70 % DNA-DNA relatedness to the deposited strain)  and  97%  identical  to the nucleic acid sequence set forth in SEQ ID NO: 4 , viewed as homologs/variants of  Bacillus subtilis 281 respectively and will be referred to “homologs/variants of  Bacillus subtilis 281” in the action that is protective against any and all pathogenic bacteria and/or fungi. Thus, the scope of the claims includes a genus of “homologs/variants of Bacillus subtilis 281” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes only Bacillus subtilis 281, having been deposited as 
 The specification does not place any structure, chemical or functional limitations on the embraced by “homologs/variants of Bacillus subtilis 281” The recitation of ‘homologs/variants” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the homologs/variants of Bacillus subtilis 281and what changes can or cannot be made. 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the homologs/variants of Bacillus subtilis 281as claimed does not distinguish a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish a “homologs/variants of Bacillus subtilis 281” in the genus from others in the bacterial class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “homologs/variants of Bacillus subtilis 281” of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a single Bacillus subtilis 281, having been deposited as KCTC 13468BP comprising the nucleic acid sequence set forth as SEQ.ID.NO:4 does not provide a representative number of homologs/variants of Bacillus subtilis 281to describe the claimed genus. The recitation of “homologs/variants of Bacillus subtilis 281” does not convey a common structure or a common function.  As such, generic sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed homologs/variants of Bacillus subtilis 281 as instantly claimed.  
Therefore, only  a single Bacillus subtilis 281, having been deposited as KCTC 13468BP comprising the nucleic acid sequence set forth as SEQ.ID.NO:4 controlling   Escherichia coli ATCC 25922, Pseudomonas aeruginosa ATCC 27853  ,Bacillus cereus ATCC 27348 , Salmonella Typhimurium ATCC 14028 bacteria, Alternaria alternata (Fries) Keissler (ATCC.RTM. MYA-4642.TM) and fungi Cladosporium sphaerospermum Penzig (ATCC.RTM. MYA-4645) but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
9.	No claims are allowed.
Correspondence 


10.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)